DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weiste (U.S. 3,631,825) in view of Usmar (U.S. 2010/0072295), and as evidenced by Pullara (U.S. 8,191,804), Au (U.S. 2012/0055130), and Gaughan (U.S. 2008/0023504).
Regarding claim 1, Weiste teaches (Fig. 4) an agricultural implement for applying a granular fertilizer product, the agricultural implement comprising: a frame configured for movement across ground in a forward working direction; at least one opener (12; Col. 3, lines 66-69) supported on the frame so as to be arranged to form a furrow in the ground as the frame is displaced in the forward working direction; a container (13; Col. 3, line 51) mounted on the frame, the container defining an interior for containing a granular fertilizer product and a product exit wherefrom the granular fertilizer product exits the interior of the container; a pneumatic conveying system including a blower (22; Col. 4, 
Usmar teaches (Fig. 1, 4) a crushing system (6, housed within spreading apparatus 4; [0059]) downstream of a fertilizer container (3), the crushing system being configured ([0191]) to reduce a particle size of a granular fertilizer product, whereby the particle size of the granular fertilizer product is reduced downstream of the container and prior to being dispensed.  Usmar reasons that poorly granulated fertilizers and bulk blends of granulated and fine-particle fertilizers are prone to problems with unevenness of application.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Weiste to include a crushing system downstream of the container as taught by Usmar in series with the metering system.  Doing so would allow the implement to crush the granular product for even distribution in the soil.  It also would have been obvious to position the crushing system upstream of the product discharge so that blower energy would not be wasted due to the crushing system obstructing the product delivery lines.
Further evidence for the practice and utility of crushing or grinding of fertilizer is given by Pullara (U.S. 8,191,804) (Col. 1, lines 50-52), Au (U.S. 2012/0055130) ([0050, lines 8-10, referring to the 
Regarding claims 2 and 3, one having ordinary skill in the art prior to the effective filing date of the claimed invention, in designing the combination above, would have to make the choice to dispose the crushing system either upstream or downstream of the metering system, and it would have been obvious to try either one.  The particular placement of a part between two locations is a matter of obvious design choice, and in the present case, there are no disclosed results of such a design choice which would be unexpected or affect the overall operation of the device.
Regarding claim 6, Weiste teaches (Fig. 4) a method of depositing a granular fertilizer product using an agricultural implement movable in a forward working direction across an agricultural field, comprising: providing the agricultural implement which includes: a frame which is arranged for movement in the forward working direction across the agricultural field; 5 a container (13; Col. 3, line 51) mounted on the frame; the container defining an interior for receiving the granular fertilizer product and a product exit wherefrom the granular fertilizer product exits the interior of the container; a conveying system  (blower 22; Col. 4, lines 29-30; product delivery lines 1, 5, 6, 7, 9) for delivering the granular fertilizer product to the agricultural field, the conveying system including a product discharge (12) to receive the granular fertilizer product into the conveying system; a metering system (23; Col. 4, lines 30-31) in communication with the product exit so as to receive the granular fertilizer product from the interior of the container; the metering system being arranged for metering the granular fertilizer product in movement from the product exit of the container to the product discharge of the conveying system; storing (Col. 3, line 51) the granular fertilizer product in the container; between the product exit of the container and the product discharge of the conveying system: metering (Col. 4, lines 44-46) the granular fertilizer product so as to form metered quantities of the granular fertilizer product; breaking (12; Col. 3, lines 66-69) a surface of the agricultural field to enable deposition of the granular fertilizer 
Usmar teaches (Fig. 1, 4) a method step of crushing ([0059]) granular fertilizer product downstream of the product container (3) so as to form a crushed granular fertilizer product having reduced size compared to a size of the granular fertilizer product stored in the container.  Usmar reasons that poorly granulated fertilizers and bulk blends of granulated and fine-particle fertilizers are prone to problems with unevenness of application ([0191], lines 1-3).  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Weiste to include a step of crushing the granular fertilizer product downstream of the container as taught by Usmar.  Doing so would allow the implement to crush the granular product for even distribution in the soil.  It also would have been obvious to crush the granular product upstream of the product discharge so that blower energy would not be wasted due to a crushing system obstructing the product delivery lines.  Further evidence for the practice and utility of crushing or grinding of fertilizer is described above.
Regarding claims 7 and 8, one of ordinary skill in the art, in designing the combination above, would have to make the choice to crush the granular product either before or after metering it, and it would have been obvious to try either one.  The particular sequence of two steps is a matter of obvious design choice, and in the present case, there are no disclosed results of such a design choice which would be unexpected or affect the overall operation of the method.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Weiste in view of Usmar as applied to claims 1 and 6 above, and further in view of Strasser (U.S. 2018/0207646).
Regarding claim 4, Weiste in view of Usmar teaches the elements of claims 1 as described above, but does not teach two-stage crushing of the granular product.
Strasser teaches (Fig. 1) a crushing system (4, 14) including a first crushing stage arranged for reducing a granular product from a first size to a second size which is smaller than the first size and a second crushing stage arranged for reducing the granular product from the second size to a third size which is smaller than the second size, the second crushing stage being disposed (12) downstream of the first crushing stage relative to a direction of the movement of the granular product from the product exit to the product discharge.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Weiste and Usmar by incorporating a second crushing stage as taught by Strasser.  Doing so would ensure effective crushing of the granular product to a suitably small size.  Furthermore, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378.
Regarding claim 5, in the combination above, Strasser further teaches (Fig. 1) the first and second crushing stages arranged (4, 12, 14) in series.  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination in this way.
Regarding claim 9, Weiste in view of Usmar teaches the elements of claim 6 as described above, but does not teach two-stage crushing of the granular product.
Strasser teaches (Fig. 1) crushing granular product including a first crushing step (6) comprising reducing the granular product from a first size to a second size which is smaller than the first size, and a second crushing step (15) comprising reducing the granular product from the second size to a third size which is smaller than the second size.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of Weiste and Usmar by incorporating a second crushing stage as taught by Strasser.  Doing so would ensure effective crushing of the granular product to a suitably small size.  Furthermore, mere repetition of steps has no patentable significance unless a new and unexpected result is produced.
Regarding claim 10, in the combination above, Strasser further teaches (Fig. 1) the first and second crushing steps performed (6, 12, 15) in series.  It would have been reasonable to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the combination in this way.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Winther (U.S. 2003/0133759) pneumatic product spreader.







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671